 
 
IV 
One Hundred Twelfth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. CON. RES. 90 


July 26, 2012
Agreed to
 
CONCURRENT RESOLUTION 
Authorizing the printing of the 25th edition of the pocket version of the United States Constitution. 
 
 
1.Pocket version of the United States Constitution 
(a)In generalThe 25th edition of the pocket version of the United States Constitution shall be printed as a House document under the direction of the Joint Committee on Printing.  
(b)Additional copiesIn addition to the usual number, there shall be printed the lesser of— 
(1)235,500 copies of the document, of which 220,500 copies shall be for the use of the House of Representatives, 10,000 copies shall be for the use of the Senate, and 5,000 copies shall be for the use of the Joint Committee on Printing; or  
(2)such number of copies of the document as does not exceed a total production and printing cost of $114,849, with distribution to be allocated in the same proportion as described in paragraph (1), except that in no case shall the number of copies be less than 1 per Member of Congress.  
(c)DistributionThe copies of the document printed for the use of the House and the Senate under subsection (a) shall be distributed in accordance with— 
(1)a distribution plan approved by the chair and ranking minority member of the Committee on House Administration of the House of Representatives, in the case of the copies printed for the use of the House; and  
(2)a distribution plan approved by the chair and ranking minority member of the Committee on Rules and Administration of the Senate, in the case of the copies printed for the use of the Senate.  
 
Clerk of the House of Representatives.Secretary of the Senate.
